                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


Dr. Donald Raggio, Dr. Chris Raggio          )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )
                                             )   Case No. 3:19-cv-22-HTW-LRA
Code Collective, LLC, a New York             )
limited liability company, Jed               )
McCaleb,                                     )
                                             )
      Defendants.                            )
                                             )
                                             )


                  MEMORANDUM OF LAW IN SUPPORT OF
              MOTION TO REMAND AND AWARD COSTS AND FEES


       In support of their Motion to Remand filed this day, Plaintiffs Dr. Donald Raggio

and Dr. Chris Raggio (the Raggios) would show this honorable Court as follows:

       Motions for remand are governed by 28 U.S.C. § 1447(c), which sets a 30-day time

limit except where lack of subject-matter jurisdiction is the basis for remand. See also Fed. R.

Civ. P. 6(a)(1)(C) (statutory deadlines that fall on weekends extended to next business day);

Hurt v. District of Columbia, 869 F. Supp. 2d 84, 86 (D.D.C. 2012) (applying Rule 6 to extend

time for moving to remand).

       The burden of proof for establishing removal jurisdiction falls on the party seeking

removal, De Aquilar v. Boeing Co., 47 F.3d 1404, 1408, and “the removal statutes are to be

construed strictly against removal and for remand.” Eastus v. Blue Bell Creameries, L.P., 97

F.3d 100, 106 (5th Cir. 1996) (citations omitted); Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100 (1941). “[A]ny doubt about the propriety of removal must be resolved in favor of

remand.” Grand View PV Solar Two, LLC v. Helix Elec., Inc., 847 F.3d 255, 258 (5th Cir. 2017)

(citation omitted). “Moreover, removal jurisdiction raises significant federalism concerns,

and we must therefore strictly construe removal jurisdiction.” Willy v. Coastal Corp., 855 F.2d

1160, 1164 (5th Cir. 1988) (internal citations omitted).

       This memorandum will show that (I) Defendants failed to timely remove, (II)

Defendants violated the rule of unanimity, and (III) Defendants removed a case that does

not relate to the bankruptcy in question, so that this Court lacks subject-matter jurisdiction.

I.     Defendants failed to timely remove
       A.      Defendants should have sought removal in 2014 upon entry of the Order of
               Recognition
       Defendants seek to remove under Federal Rule of Bankruptcy Procedure 9027.

However, a plain reading of that rule shows they removed four years too late. Under Rule

9027(a)(2), litigants may remove an already-pending non-bankruptcy case to a subsequently

commenced bankruptcy proceeding “within . . . 90 days after the order for relief [is entered]

in the [to-be-removed-to] case under the Code.”1 A Chapter 15 proceeding is “commenced

by the filing of a petition for recognition of a foreign proceeding under section 1515.” 11

U.S.C. § 1504.2 The “order for relief” in the Chapter 15 context is the recognition order,

which “has been held to be an order for relief, as it triggers the rights, remedies, and other


       1
        While Defendants cite to the portion of Rule 9027(a)(2) stating that removal may
occur “30 days after a trustee qualifies,” they omit the rest of the provision that states the 30-
day period applies only “in a chapter 11 reorganization case.” Because Defendants seek to
remove to a Chapter 15 proceeding, the 30-day period does not apply.
       2
        See also 11 U.S.C. § 1509(a) (“A foreign representative may commence a case under
section 1504 by filing directly with the court a petition for recognition of a foreign
proceeding under section 1515.”).

                                                2
relief available to foreign representatives under the Code.” In re Fairfield Sentry Ltd., 452 B.R.

64, 87–88 (Bankr. S.D.N.Y. 2011) (citing In re Condor Ins. Ltd., No. 07-51045 (Bankr. S.D.

Miss. Oct. 10, 2007)), rev’d on other grounds, In re Fairfield Sentry Ltd. Litigation, 458 B.R. 665

(S.D.N.Y. 2011).

       Here, the Raggios filed their original complaint on March 4, 2014, prior to the start

of any bankruptcy proceeding. (Motion ex. 1). The debtor MtGox Co., Ltd. (a non-party to

this suit) filed its first petition for recognition in the United States Bankruptcy Court for the

Northern District of Texas on March 9, 2014, which, after an amendment on May 23, 2014,

the court granted, entering an Order of Recognition on June 19, 2014. (Motion ex. 2). That

June 19, 2014 Order qualifies as the “order for relief” under Rule 9027, and Defendants

should have removed within 90 days of that order. See In re Fairfield Sentry Ltd., 452 B.R. at

87; Fed. R. Bankr. P. 9027(a)(2). Instead, they waited over four years until the bankruptcy

court entered its December 11, 2018 Order Modifying Recognition based on an October 25,

2018 Motion for Modification of Recognition (Motion ex. 3).

       Defendants rely solely on this modification order for claiming timely removal (as

they must, due to the passage of four years from the start of this suit). But, in addition to the

face of the motion and order regarding modification, the relief and statutory authority relied

upon in those documents shows they merely alter an already-existing order for recognition;

they thereby fail to qualify as the “order for relief” under Rule 9027(a)(2). See In re Fairfield

Sentry Ltd., 452 B.R. at 87.

       Orders for recognition are governed by 11 U.S.C. § 1515, which does not

contemplate modification. Rather, that Bankruptcy Code section addresses only

applications for recognition in the first instance, consistent with § 1504, which looks to



                                                3
§ 1515 for “commenc[ing]” an action. 11 U.S.C. §§ 1504, 1515. Already-filed and

recognized Chapter 15 proceedings are modified via 11 U.S.C. § 1517(d), which provides

that “[t]he provisions of this subchapter do not prevent modification . . . .”3 The October 25,

2018 Motion for Modification of Recognition relies primarily for relief on 11 U.S.C.

§ 1517(d)—a clear indication that it seeks modification and not commencement (if that were

not already apparent on the face of the motion and also from the fact that the Defendants

filed the motion in an already-existing and recognized bankruptcy matter). The Order

Granting Modification itself acknowledges that it merely “modifie[s]” the prior order for

relief and that “[n]othing in this Order shall be deemed to affect the validity or enforceability

of this Court’s prior Orders in this Chapter 15 case, except as set forth in this Order.”

(Motion ex. 3).

       In other words, the Order does exactly what it says, modifies an already-existing

order for relief. Defendants therefore cannot rely on the December 11, 2018 order as a basis

for removal, and their attempts to remove now are more than four years too late. Remand is

necessary.

       B.     Because the Hinds County action was removable from day one, Section 1446 does
              not apply
       While the notice of removal also looks to 28 U.S.C. § 1446(b)(3) for the proposition

that removal on diversity grounds is proper if filed “within thirty days of filing of an ‘order’

or ‘other paper’ showing the case to be removable” (Motion ex. 4 at ¶ 20), Defendants



       3
         “Chapter 15 of the Bankruptcy Code allows the recognition determination to be
modified or terminated in the future.” In re Ernst & Young, Inc., 383 B.R. 773, 781 (Bankr. D.
Colo. 2008); see also In re Loy, Nos. 07-51040, 09-51379, 2011 WL 2619253, at *3 (Bankr.
E.D. Va. July 1, 2011) (“Section 1517(d) makes clear that the statute permits ‘modification
or termination’ of the Recognition Order. . . .”).

                                               4
overlook the plain language of the statute, and “the great weight of authority” holds to the

contrary. In re Fairfield Sentry Ltd., 452 B.R. at 87–88. First, Section 1446(b)(3) reads in full

(emphasis added):

       Except as provided in subsection (c), if the case stated by the initial pleading is not
       removable, a notice of removal may be filed within thirty days after receipt by
       the defendant, through service or otherwise, of a copy of an amended
       pleading, motion, order or other paper from which it may first be ascertained
       that the case is one which is or has become removable.
Even if the Hinds County action’s Amended Complaint were somehow newly removable

due to diversity jurisdiction when filed on September 7, 2018, so too was the Original

Complaint filed March 5, 2014. Motion exs. 1, 8. This case plainly falls outside the statute

because the initial pleading (whichever one Defendants look to) was removable.

       Second, and no less important, 28 U.S.C. § 1446 does not apply to bankruptcy

removal. “[T]he great weight of authority . . . hold[s] that the 90-day deadline of Bankruptcy

Rule 9027, rather than the 30-day deadline of 28 U.S.C. section 1446,” applies in this

context. In re Fairfield Sentry Ltd., 452 B.R. at 87–88.4 Unlike general removal of civil matters

to the federal courts, which is governed “substantively by 28 U.S.C. § 1441 and procedurally

by 28 U.S.C. § 1446, the removal of claims or causes of action related to bankruptcy cases is




       4
        “No circuit court appears to have determined whether the removal period in Rule
9027 or section 1446(b) governs in the event of a conflict.” Nase v. TECO Energy, Inc., No.
2010 WL 924290, at *2, n. 3 (E.D. La. Mar. 9, 2010) (“Furthermore, the Court observes
that a number of district and bankruptcy courts have concluded that the timeliness of a
§ 1452 removal is determined by Federal Rule of Bankruptcy Procedure 9027 and not 28
U.S.C. § 1446(b)”); see also Everett v. Friedman’s Inc., 329 B.R. 40, 42 (S.D. Miss. 2005);
Thomson v. Able Supply Co., 179 F. Supp. 2d 693, 696 n. 6 (W.D. Tex. 2002).

                                                 5
now governed substantively by 28 U.S.C. § 1452(a) and procedurally by Bankruptcy Rule

9027.” Id. (quoting In re Boyer, 108 B.R. 19, 24 (Bankr. N.D.N.Y. 1988)).5

       Accordingly, Defendants’ reliance on 28 U.S.C. § 1446 is misplaced, and their

removal was untimely, requiring remand.

       C.     Defendants have procedurally and substantively failed to comply with Rule 9006
       To the extent that Defendants look to Rule 9006(b) of the Federal Rules of

Bankruptcy Procedure to enlarge their time to remove, they again ignore the plain language.

While Rule 9006(b)(1) “allows the bankruptcy court to enlarge the time for removal before

the time for removal expires sua sponte[,] . . . after that time period expires, enlargement of

the time for removal may be granted ‘on motion made’ if ‘the failure to act was the result of

excusable neglect.’ ” In re Fairfield Sentry Ltd. Litigation, 458 B.R. 665, 691–92 (S.D.N.Y.

2011) (citing Fed. R. Bankr. P. 9006(b)(1)) (emphasis added).6 No such motion exists, and

Defendants cannot benefit from Rule 9006. Even if they somehow could, Defendants would

have to show “excusable neglect.” Id.




       5
          See also Gilbert v. AGCO Corp., No. 1:09–CV–962, 2009 WL 3672071, at *1
(N.D.N.Y. Oct. 30, 2009) (“This Court agrees with the majority rule . . . that . . . removals
pursuant to § 1452 continue to be covered by the times set forth in Bankruptcy Rule 9027.”);
Shared Network Users Group, Inc. v. WorldCom Techs., Inc., 309 B.R. 446, 449 (Bankr. E.D. Pa.
2004) (“To superimpose the bright line 30 day removal deadline of § 1446(b) would
undermine the specific statutory scheme of § 1452. Bankruptcy Rule 9027(a) is carefully
crafted to fit with the purpose of § 1452.”); In re Donington, 194 B.R. 750, 756 (D.N.J. 1996)
(“The majority of courts have upheld the applicability of Bankruptcy Rule 9027 to Section
1452 and enforced a ninety day time limitation.”).
       6
        “[A] late B.Rule 9027 should be accompanied or preceded by a separate motion
under B.Rule 9006(b).” In re Glen Eagle Square, Inc., No. 91-10796S, 1991 WL 111490, at * 2
(Bankr. E.D. Pa. June 20, 1991).



                                              6
          “A court determining whether a party’s conduct resulted from excusable neglect

must take into account all relevant circumstances surrounding the failure, including the

danger of prejudice to the debtor, the length of delay and its potential impact on judicial

proceedings, the reason for the delay, and whether the debtor acted in good faith.” In re

Pollak, 223 F. App’x 309, 310 (5th Cir. 2007) (citing In re Christopher, 35 F.3d 232, 236 (5th

Cir. 1994); see Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993).

          Here, Defendants delayed over four years; learned of the supposed basis for removal

(the proof of claim) on November 1, 2018; and then sought removal only after waiting to

first see how the dice landed on their pending motions. Motion ex. 12 (Nov. 1, 2018

affidavit). Moreover, the Hinds County Circuit Court already has deep familiarity with this

action, and the litigants have exchanged significant discovery. Motion ex. 9 (docket). A

scheduling order had set trial for June 2019 (Motion ex. 6), and Defendants’ expert

designations were due (by agreed extension) on February 1. Motion ex. 7. The bad faith is

palpable. See also Slaughter v. So. Talc Co., 919 F.2d 304, 307 (5th Cir. 1990) (holding

“tactical decision” cannot meet excusable-neglect standard).

          Uprooting this action now would unfairly prejudice the Raggios and cause needless

expenditure of this Court’s judicial resources. No excusable neglect exists; Hinds County

Circuit Court is the appropriate forum for this action; and the Court should remand this

action.

II.       Defendants seek to remove the entire Hinds County action but failed to obtain
          consent from all served defendants—a fatal flaw
          Courts have held that when a litigant seeks to remove an entire action—as opposed

to specific claims—under 28 U.S.C. § 1452, the unanimity rule of 28 U.S.C. § 1446(b)(2)(A)

applies. See Berry v. Pharmacia Corp., 316 B.R. 883, 887 (S.D. Miss. 2004); Orion Refining


                                                 7
Corp. v. Fluor Enterprises, Inc., 319 B.R. 480, 485 (E.D. La. 2004) (“[M]any district and

bankruptcy courts, including those in this circuit, have found that the rule of unanimity

applies to removal based on bankruptcy jurisdiction under Section 1452.”).7 In Berry,

“[w]hile Pharmacia had the option of removing only plaintiffs’ claims against it, that does

not appear to be what Pharmacia intended.” Id. “A review of the removal notice reveals that

Pharmacia, while specifically addressing only the relationship between Solutia’s bankruptcy

and plaintiffs' claims against Pharmacia, repeatedly and consistently references removal of

‘this action’ and of ‘this civil action.’ ” Id. As such, “the court approache[d remand as if]

the entire case ha[d] been removed.” Id.

       Here, Defendants sought to remove the entire action, as seen in the first sentence of

their notice of removal: “hereby remove to this Court the state court action described below

(Cause No. 14-71 in the Circuit Court of Hinds County, Mississippi).” Motion at ex. 4.

Thus, they were bound to comply with the unanimity rule and seek MtGox, Inc.’s consent

in removing the claims against them. See Motion ex. 10 (proof of service). The notice of

removal lacks any consent or indication that Defendants even sought MtGox, Inc.’s

consent, rendering their removal procedurally and fatally improper. This is yet another

reason why this Court should remand this action.




       7
         See also The Retirement Sys. of Ala. v. Merrill Lynch & Co., J.P., 209 F. Supp. 2d 1257,
1262–64 (M.D. Ala. 2002); Ross v. Thousand Adventures of Iowa, Inc., 178 F. Supp. 2d 996,
1002 (S.D. Iowa 2001); Whitney Nat'l Bank v. Bunch, No. Civ. A. 00–2859, 2001 WL 87443,
at *2 n. 9 (E.D. La. 2001); Hills v. Hernandez, No. Civ. A. 98–1108, 1998 WL 241518, at *2
(E.D. La. 1998); In re Red Ash Coal & Coke Corp., 83 B.R. 399, 401 (W.D. Va. 1988); In re
Princess Louise Corp., 77 B.R. 766, 768 (Bankr. C.D. Cal. 1987).


                                               8
III.       Because this action involved exclusively non-debtor third parties, the Court lacks
           ‘related to’ jurisdiction
           The Court need not go further. Defendants’ failures to timely remove and to seek

consent from MtGox, Inc. prior to removal provide independent and dispositive grounds for

remand. However, even on the merits, Defendants’ removal would fail because this Court

lacks subject-matter jurisdiction.

           Litigants may remove state court proceedings “arising under title 11, or arising in or

related to cases under title 11.” 28 U.S.C. § 1334(b) (emphasis added); see also 28 U.S.C.

§ 1452(a) (“A party may remove any claim or cause of action in a civil action . . . to the

district court for the district where such civil action is pending, if such district court has

jurisdiction . . . under section 1334 of this title.”). These three phrases mean as follows:

          “Proceedings arising under title 11 . . . involve a cause of action created or

           determined by a statutory provision of title 11.” In Matter of Galaz, 665 F. App’x 372,

           375 (5th Cir. 2016) (quoting In re Wood, 825 F.2d 90, 96 (5th Cir. 1987)) (internal

           quotations omitted).

          “ ‘[A]rising in’ proceedings . . . [refers] to those ‘administrative’ matters that arise

           only in bankruptcy cases. In other words, ‘arising in’ proceedings are those that are

           not based on any right expressly created by title 11, but nevertheless, would have no

           existence outside of the bankruptcy.” Id. (quoting In re Wood, 825 F.2d at 97)

           (emphasis in original).

          “Related to” jurisdiction exists when “the outcome of that proceeding

           could conceivably have    any    effect       on   the   estate   being   administered   in

           bankruptcy.” Id. (quoting In re Wood, 825 F.2d at 93 (quoting Pacor, Inc. v. Higgins,

           743 F.2d 984, 994 (3d Cir. 1984))) (emphasis omitted).

                                                     9
       Here, “[t]he issues raised . . . are state law claims between non-debtors and, as such,

do not fall within the jurisdictional grant respecting matters ‘arising in,’ or ‘arising under’

. . . .” In re Fort Worth Osteopathic Hosp., Inc., 406 B.R. 741, 744–45 (Bankr. N.D. Tex. 2009).

And Defendants largely acknowledge this by not arguing that “arising under” jurisdiction

exists at all, and by failing even to try to support their conclusory statement that “arising in”

jurisdiction exists (which it does not, as the entirety of the Raggios’ claims exist irrespective

of any bankruptcy proceeding). Rather, Defendants must hope for “related to” jurisdiction.

        “An action is related to bankruptcy if the outcome could alter the debtor’s rights,

liabilities, options, or freedom of action (either positively or negatively) and . . . in any way

impacts upon the administration of the bankruptcy estate.” Matter of Zale Corp., 62 F.3d 746,

752 (5th Cir. 1995). Nonetheless, “a bankruptcy court’s ‘related to’ jurisdiction cannot be

limitless.” Id. at 754–55 (quoting Celotex Corp. v. Edwards, 514 U.S. 300 (1995)). Further, “as

a dispute becomes progressively more remote from the concerns of the body of federal law

claimed to confer federal jurisdiction over it, the federal interest in furnishing the rule of

decision for the dispute becomes progressively weaker.” Zerand–Bernal Group, Inc., 23 F.3d

at 162. “For the bankruptcy court to have subject matter jurisdiction, therefore, some nexus

must exist between the related civil proceeding and the Title 11 case.” Matter of Zale Corp., 62

F.3d at 753 (citing In re Lemco Gypsum, Inc., 910 F.2d at 787).

       Especially relevant here is the fact that “a large majority of cases reject the notion

that bankruptcy courts have ‘related to’ jurisdiction over third-party actions.” Matter of Zale

Corp., 62 F.3d at 753. “Those cases in which courts have upheld ‘related to’ jurisdiction over

third-party actions do so because the subject of the third-party dispute is property of the

estate, or because the dispute over the asset would have an effect on the estate.” Id.



                                               10
(footnotes omitted). “Conversely, courts have held that a third-party action does not create

‘related to’ jurisdiction when the asset in question is not property of the estate and the

dispute has no effect on the estate.” Id. (footnotes omitted). “Shared facts between the third-

party action and a debtor-creditor conflict do not in and of themselves suffice to make the

third-party action ‘related to’ the bankruptcy.” Id (footnote omitted).8

       More particularly, “[a] third party action which does not directly involve a debtor in

bankruptcy is not related to the bankruptcy, but is, at best, a precursor to a claim against the

debtor.” Coward v. AC and S., Inc., 91 F. App’x 919, 923 (5th Cir. 2004) (affirming award of

attorney fees after remand of unreasonable removal which asserted “related to”

jurisdiction). “This is because any judgment between two non-debtor third parties will not

have any preclusive effect by either res judicata or collateral estoppel against the debtor, who

would be free to relitigate any claim brought against it.” Id. at 923–24 (quoting Arnold v.

Garlock, Inc., 278 F.3d 426, 434 (5th Cir. 2002)). “The judgment against a non-debtor

defendant would not automatically create liability for the debtor because the non-debtor

would be required to actually bring an action against the debtor to recover.” Id. at 924.

(citing Pacor, Inc. v. Higgins, 743 F.2d 984, 995 (3d Cir. 1984)); see Arnold, 278 F.3d at 434



       8
          See In re Boone, 52 F.3d 958, 961 (11th Cir. 1995) (holding that debtor’s tort suit
against creditor was not related to bankruptcy because “although the claim . . . will share
the common factual issue [with a bankruptcy proceeding],” the common issue did not
invoke jurisdiction); United States v. Dos Cabezas Corp., 995 F.2d 1486, 1492 (9th Cir. 1993)
(declining to extend stay to funds that were not property of estate because “[t]he mere fact
that the [third party’s] claim against the [nondebtor] shares a similar legal and factual nexus
with the [third-party’s] claim against the [debtor] is not sufficient ground for extending the
automatic stay”); In re Lemco Gypsum, Inc., 910 F.2d at 789 (“Overlap between the
bankrupt’s affairs and another dispute is insufficient unless its resolution also affects the
bankrupt’s estate or the allocation of assets among creditors.” (citations omitted)); Home Ins.
Co. v. Cooper & Cooper, Ltd., 889 F.2d 746, 748–49 (7th Cir. 1989) (same)).


                                               11
(5th Circuit derives related-to jurisprudence from Pacor) Thus, “ ‘related to’ jurisdiction

would not come into play until a litigant brought a direct claim under bankruptcy

jurisdiction based on the result of the prior judgment.” Id. (quoting Arnold, 278 F.3d at 434).

        The notice of removal nowhere explains how this matter “relates to” the Chapter 15

proceeding in the Bankruptcy Court of the Northern District of Texas and thereby the

MtGox Co., Ltd. proceeding in Japan. The debtor, MtGox Co., Ltd., is not a party in this

action, and Defendants have not shown any connection whatsoever between MtGox, Inc.

and MtGox Co., Ltd., merely asserting in passing that MtGox, Inc., is purportedly a

“related corporate entit[y].” Motion ex. 4 at ¶ 1.

        Here, no judgment against MtGox, Inc. will “have any preclusive effect by either res

judicata or collateral estoppel against the debtor.” No property of the debtor is involved in

this matter, and the facts underlying the Raggios’ claims are tangential at best to the

Japanese bankruptcy. Indeed, it is Jed McCaleb’s and Code Collective’s actions and

misrepresentations—wholly exclusive from MtGox Co., Ltd.—that form the basis of this

suit.

        Under clear Fifth Circuit case law, no “related to” jurisdiction exists, and the Court

should remand for lack of subject-matter jurisdiction.

IV.     Defendants lacked an objectively reasonable basis to remove and the Court should
        award the Raggios their fees and costs in pursuing remand.
        “An order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” Hines v. Plane Paint,

Inc., 430 F. Supp. 2d 598, 600–01 (S.D. Miss. 2005) (citing 28 U.S.C. § 1447(c)). Courts

may award fees in removal under 28 U.S.C. § 1452. Pluskat v. Cupit, 158 F. App’x 626, 626–

67 (5th Cir. 2005) (“Cupit’s argument that 28 U.S.C. § 1447 is inapplicable to bankruptcy


                                               12
claims is foreclosed by the reasoning of Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

(1995) (rejecting contention that prohibition on appellate review of remand orders contained

in § 1447(d) did not apply to removals based on bankruptcy jurisdiction).”).9

       In determining whether to award costs and fees for improper removal, courts

“consider objectively the merits of the defendant's case at the time of removal.” Valdes v.

Wal-Mart Stores, Inc., 199 F.3d 290, 292 (5th Cir. 2000) (citing Miranti v. Lee, 3 F.3d 925, 928

(5th Cir.1993)). “In other words, the question we consider in applying § 1447(c) is whether

the defendant had objectively reasonable grounds to believe the removal was legally

proper.” Id. at 293. “This requires a review of ‘the removing party's actions based on an

objective view of the legal and factual elements in [this] particular case.’ ” Hines, 430 F.

Supp. 2d at 601) (quoting Valdes, 199 F.3d at 293). To justify the award of fees, the party

opposing removal need not show bad faith or frivolous or negligent conduct; it suffices if the

removal was objectively improper. Kent v. Ford Motor Co., 200 F. Supp. 2d 670, 672 (S.D.

Miss. 2002) (Barbour, J.) (citing Miranti v. Lee, 3 F.3d 925, 929 (5th Cir. 1993)), accord,

Gannett River States Pub. Corp. v. Miss. State Univ., 945 F. Supp. 128, 131–32 (S.D. Miss.

1996) (Wingate, J.) (noting award also proper where removal is in bad faith or “devoid of

basis or obviously intended to harass the plaintiff’).


       9
         See also Coward v. AC and S., Inc., 91 F. App’x 919, 923 (5th Cir. 2004) (“Following
the Supreme Court's in pari materia statutory analysis in Things Remembered, the general
remand requirement of § 1447(c) comfortably supplements § 1452 to provide when a case
removed under § 1452 must be remanded if at any point during the bankruptcy case subject
matter jurisdiction is lost, and thus when an award of attorney fees and costs can be made.
In the case here, Garlock removed pursuant to § 1452. However, once the plaintiffs
dismissed with prejudice the debtors, neither the district court nor the bankruptcy court
maintained any ‘related to’ subject matter jurisdiction which may have existed and were
therefore required under § 1447(c) to remand the cases to the state courts. Thus, § 1447(c)
became the appropriate provision under which to apply for attorney fees and costs.”).

                                               13
       In Coward, the removing party claimed “that at the time of the removal it had valid

contribution claims against the debtors which established ‘related to’ subject matter

jurisdiction.” Coward, 91 F. App’x at 923. The court noted that”[w]hile . . . a valid

contribution claim can serve to establish related to jurisdiction, [the removing party] did not

have such a valid claim at the time of removal[, because] [a]t the time of the removal, [no]

judgment . . . that would serve to form the basis of a contribution claim against any of the

debtors” yet existed. Id. (internal quotations and citations omitted). “Therefore, because [the

removing party] did not have a valid contribution claim at the time of removal it did not

have an objectively reasonable belief that related to jurisdiction existed.” Id.

       Here, no judgment against MtGox, Inc. exists. Therefore, at present, no ability for

the liabilities of MtGox, Inc. to be levied upon MtGox Co., Ltd. exists (even if their

purported affiliation allowed for such). That was the case at the time of removal.

       Additionally, at the time of removal, Defendants knew they had been litigating for

over four years in Hinds County Circuit Court, knew the modification order did not

commence an action, and knew that they had failed to gain the consent of all served

defendants for removal. Each and every defect regarding the Notice of Removal was plain

and existing at the time of removal, and Defendants lacked an objectively reasonable basis

for removal. In fact, the removal was obviously carried out in bad faith. The alleged basis

for removal was known to Defendants no later than November 1, but they remained in

Hinds County Circuit Court in hopes of winning favorable rulings. Only when those hopes

were disappointed (and, we note, a judicial election changed the judge on the bench) did

Defendants suddenly seek federal jurisdiction, thus among other things relieving themselves




                                               14
from the trial set for June 2019. They did not even request a copy of the proof of claim until

a week after losing their motions. Motion ex. 11.

       Because removal was objectively unsupportable, and because removal was for the

purpose of delay and harassment, the Court should grant the Raggios their attorney fees and

costs in opposing Defendants’ removal. The Raggios ask that this Court retain jurisdiction

solely over the collateral matter of the award of attorney fees and costs, and direct that an

itemized bill of costs be submitted within a reasonable time after remand for this Court to

consider, as was the procedure in Gannett River States Publishing Corp., 945 F. Supp. at 132.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs ask that this Court GRANT

the Motion to Remand, REMAND this civil action to the Circuit Court of Hinds County,

Mississippi, and AWARD reasonable attorney fees and costs incurred in pursuing the

Motion to Remand, retaining jurisdiction over the case solely as regards that collateral

matter.

       Respectfully submitted, this the 11th day of February, 2019.

                                            s/ Andy Lowry____________________
                                            Armin J. Moeller, Jr., MSB No. 3399
                                            Walter H. Boone, MSB No. 8651
                                            Christine Crockett White, MSB No. 10107
                                            Jonathan P. Dyal, MSB No. 99146
                                            Andy Lowry, MSB No. 100782
                                            Patrick Everman, MSB No. 104870
                                            Perry P. Taylor, MSB No. 104944

                                            ATTORNEYS FOR PLAINTIFFS




                                              15
OF COUNSEL:

BALCH & BINGHAM LLP
188 East Capitol Street, Suite 1400
Jackson, MS 39201-2608
Telephone: (601) 961-9900
Fax: (601) 961-4466
wboone@balch.com
cwhite@balch.com
alowry@balch.com

BALCH & BINGHAM LLP
1310 Twenty Fifth Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Fax: (228) 864-8221
jdyal@balch.com




                                      16
                               CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on this day, he has

electronically filed the foregoing with the Clerk of the Court via this Court’s ECF system,

providing electronic service on all counsel registered therefor, and serving via United States

mail (postage prepaid) as set forth below:

              Edwin S. Gault, Jr., Esq.
              Amanda B. Robinson, Esq.
              T. Peyton Smith, Esq.
              FORMAN WATKINS & KRUTZ LLP
              Post Office Box 22608
              Jackson, Mississippi 39201
              Win.Gault@formanwatkins.com
              Peyton.Smith@formanwatkins.com
              Mandie.Robinson@formanwatkins.com

              Ethan Jacobs, Esq.               (via U.S. mail)
              HOLLAND LAW, LLP
              220 Montgomery Street, Suite 800
              San Francisco, California 94104

       So certified, this the 11th day of February, 2019.

                                             s/Andy Lowry____________________
                                             Andy Lowry




                                               17
